      Case 1:21-cv-00044 Document 6 Filed on 03/26/21 in TXSD Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

JAIME J. TREVINO,                            §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 2:21-CV-53
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §



                      OPINION AND ORDER OF TRANSFER


      This is a habeas action filed on March 14, 2021, by a state prisoner incarcerated at

the George Beto Unit in Tennessee Colony, Texas, which is located in Anderson County.

(D.E. 1). In his complaint, Plaintiff challenges his Cameron County sentence. (D.E. 1).

       A habeas action may be filed either in the district where petitioner is in custody or

in the district in which petitioner was convicted. 28 U.S.C. § 2241(d); Wadsworth v.

Johnson, 235 F.3d 959 (5th Cir. 2000). Petitioner’s place of incarceration is in the Tyler

Division of the Eastern District of Texas, 28 U.S.C. § 124(c)(1), and he was convicted by

a court located in the Brownsville Division of the Southern District of Texas. 28 U.S.C. §

124(b)(4).

      For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought. 28 U.S.C. §§ 1404(a) and 1406(a).           A habeas application may be

1/2
      Case 1:21-cv-00044 Document 6 Filed on 03/26/21 in TXSD Page 2 of 2




transferred in furtherance of justice to the district court within which the state court was

held which convicted and sentenced the petitioner. 28 U.S.C. § 2241(d).            Because

petitioner was convicted in Cameron County, it is more convenient and would further the

interests of justice for this action to be handled in the Brownsville Division of the

Southern District of Texas. The records of his conviction and the prosecutor and defense

lawyers are all located in the Brownsville Division of the Southern District of Texas.

       Accordingly, it is ORDERED that this case be transferred to the United States

District Court for the Southern District of Texas, Brownsville Division. The Clerk of

Court is DIRECTED to close this case.


       ORDERED this 26th day of March, 2021.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
